12. Ukraine (
(DE) Mr President, one fact has changed since the resolution was drafted. Ukraine had not been officially named as chair of the OSCE for 2013 at that time. This is now official and for that reason, I propose the following amendment. I shall read it out in English:
'Calls on the Ukrainian Government to bring the legislation on media freedom into line with OSCE standards'. This part remains unchanged. The next part should read: 'decisive action in this regard would strengthen Ukraine's credibility as OSCE Chairmanship-in-Office for 2013'.